Voorhies, J.
The accused was tried for the crime of murder, and, although *464acquitted by the finding of the jury and of the magistrates, was sentenced to receive corporal punishment.
The course pursued by the special tribunal, in this instance, is unwarranted in law. A slave cannot be subjected to punishment when he is acquitted of the charges preferred against him. This power is not conferred by the 28th section of the Act of 1857, relative to slaves. Sess. Acts, p. 229 ; State v. Slave Charles, 14 An. 649.
It is, therefore, ordered and decreed, that the judgment of the special tribunal, in so much as it acquits the prisoner, be affirmed ; and that, in other respects, the same be avoided and annulled.